Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the Species illustrated in Figure 4A in the reply filed on 01/06/2021 was acknowledged and arguments were addressed on Action sent on 01/21/2021 (refer to non-final action sent on 01/21/2021).
Accordingly, claims 12, 16-18, 22-27, 29-31 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species on the same Action sent on 01/21/2021.
The Examiner notes that newly amended and previously pending claims 11, 13-15, 19-1 and 28 and new claims 34-38 have been withdrawn from consideration as the amended claims and new claims are now being drawn to a nonelected species.  The species elected, illustrated in Figure 4A has a single entry port which branches into multiple coolant passageways to feed coolant to various flutes, each having an exit port that is located at a second dish portion 156A.  Note that this embodiment does not disclose that the exit port is located at a center of rotation of the end face portion as in amended claim 11, nor that there is a single axially oriented coolant passageway exiting at an exit port located at the center of rotation of the end face portion as in new claims 34-38.
Currently, claims 32 and 33 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glimpel et al. US 2007/0286691 (--Glimpel--).
In regards to claim 32, Glimpel discloses an endmill, having an outside tool diameter (refer to hidden lines delimited by D as in Figure 2), and a core diameter (refer to the hidden lines indicating the core, inside the delimited D as in Figure 2), the endmill having four flutes (see Figure 5, refer to flutes 22).
Glimpel fails to disclose that the value of the core diameter is at least fifty eight percent of the outside tool diameter.
Since Glimpel does, however, disclose that the tool has a core diameter and that the tool has an outside tool diameter; the percentage of the core diameter in relation to the outside tool diameter constitute a defined value of the cutting tool. Therefore, the percentage of the core diameter in relation to the outside tool diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the core in relation to the outside tool diameter will depend on the desired rigidness of the tool and also for the desired depth of the flutes for chip removal purposes. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a core diameter and a defined outside tool diameter, were disclosed in the prior art by Glimpel, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Glimpel’s value of the core in relation to the outside tool diameter to be of a desired value such as at least fifty eight percent of the outside tool diameter.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 33, Glimpel discloses (as per Figure 5) a rotary cutter (1) for cutting a workpiece, said rotary cutter (1) comprising; a body, the body comprising a shank portion (2) having a lower end, and a cutting portion (3), said cutting portion (3) comprising (a) flutes (22) extending upward along said body from a lower flute end (e.g. from a shank end, towards a machining end), the flutes (22) comprising a leading edge land portion (12) having a flute cutting edge (11), and at least one margin relief portion (13), (b) a face portion (e.g. machining end 8), the face portion comprising a plurality of face cutting edge portions (10), and a downwardly and inwardly sloping first dish portion (20) adjacent each face cutting edge portion (10), and (c) corner blend portions (5) extending from a flute cutting edge (11) to a face cutting edge (10); a second dish portion (21), said second dish portion (21) located inwardly from said first dish portion (20), and wherein said second dish portion slopes inwardly at an angle; and wherein said rotary cutter (1) further comprises one or more coolant channels (40/41) in said body, and wherein at least one of said one or more coolant channels (40/41) extends to a coolant outlet (40/41) at said face portion (as seen on Figure 5).
Glimpel fails to disclose that the angle to which the second dish portion (21) slopes is in a range of from about twenty five (25) degrees to about seventy (70) degrees.
Since Glimpel does, however, disclose that the tool has a second dish (21) sloping at an angle (see Figure 4); the range of to which the angle slopes inwardly constitute a defined value of the cutting tool. Therefore, the range to which the angle of the second dish portion slopes inwardly is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the range to which the angle of the dish portion slopes inwardly will depend on the type of material being machined and to prevent the cutting edge from breaking when machining that type of material (e.g. softer material require smaller angles while harder material require larger angles). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a second dish (21) sloping inwardly at an angle, were disclosed in the prior art by Glimpel, it is not inventive to discover the optimum workable .  
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 11 of the Remarks, as best understood, regarding claim 32, that the Examiner has failed to recognize that there was no motivation to make changes to the core diameter ranges of existing end mills and for this reason, failed to meet the burden in presenting a prima facie case of obviousness.
The Examiner disagrees.
First, in accordance to section 2142 of the MPEP, under the legal concept of Prima Facie Obviousness, the patent examiner must first set forth a prima facie case (making a solid by the rules case of obviousness), supported by evidence shown on Glimpel, showing why the claims at issue would have been obvious in light of the prior art. Once the examiner sets out this prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence. The examiner then reaches the final determination on obviousness by weighing the evidence establishing the prima facie case with the rebuttal evidence." ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66, 117 USPQ2d 1951, 1553-54 (Fed. Cir. 2016) (internal citations omitted). 
Based on the rules and guidance of section 2142 of the MPEP, note that first, the examiner did indeed set forth a prima facie case supported by evidence shown on the Glimpel reference.  As explained above, in regards to claims 32 and 33, the Examiner clearly set forth that Glimpel disclosed an endmill, having an outside tool diameter, and a core diameter, four 
To treat the missing limitations, the Examiner clearly point out why the claim at issue (claims 32 and 33) would have been obvious in light of the same reference Glimpel.  This was clearly stated as follows: “Since Glimpel does, however, disclose that the tool has a core diameter and that the tool has an outside tool diameter; the percentage of the core diameter in relation to the outside tool diameter constitute a defined value of the cutting tool. Therefore, the percentage of the core diameter in relation to the outside tool diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the core in relation to the outside tool diameter will depend on the desired rigidness of the tool and also for the desired depth of the flutes for chip removal purposes. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a core diameter and a defined outside tool diameter, were disclosed in the prior art by Glimpel, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Glimpel’s value of the core in relation to the outside tool diameter to be of a desired value such as at least fifty eight percent of the outside tool diameter.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).”
Accordingly, a prima facie case of obviousness was indeed established.
The Examiner notes that other than a conclusionary statement, there was no specific rebuttal on the basis of evidence or substantial arguments on why the Examiner’s prima facie case was erroneous and accordingly, the balance of evidence still tips in favor of the Examiner’s obviousness statement.  As such, the prior art of record reads upon the claimed invention.
Applicant also argues on page 11 of the Remarks that since the cited prior art reference does not teach or suggest all of the claim limitations, as presented, and there was no motivation 
The Examiner again disagrees and points to sections 10-16 above for details on the Prima Facie case of Obviousness.
Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person having ordinary skill in the art would indeed recognize that the core thickness impacts tool strength, in the instant case a result effective variable or variable that achieves a recognized result.  
As discussed above, since Glimpel does, disclose that the tool has a core diameter and that the tool has an outside tool diameter.  Accordingly, the percentage of the core diameter in relation to the outside tool diameter constitute a defined value of the cutting tool and as such, the percentage of the core diameter in relation to the outside tool diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the diameter of the core in relation to the outside tool diameter will depend on the desired rigidness of the tool and also for the desired depth of the flutes for chip removal purposes. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a core diameter and a defined outside tool diameter, were disclosed in the prior art by Glimpel, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Glimpel’s value of the core in relation to the outside tool .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner notes that each of the references below disclose at least all of the claimed limitations of claim 32.
JP 2006-110683, see Figure 2, and machine translation where it discloses the details of the core being more than 58 percent of the outside tool diameter, which meet “at least 58 percent” clause.
JP 2007-136627, see Figure 5, and Machine translation where it discloses the details of different core diameters being of a value of 60 percent of the outside tool diameter and of a value of 70 percent of the outside tool diameter.  Note that these values are more than 58 percent and as such, meet the “at least 58 percent” clause.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722